Title: From George Washington to Benjamin Lincoln, 23 April 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            sir,
                            Head Quarters 23d Aprl 1783
                        
                        You will recollect the Case of Mr Reckless, a Volunteer in the Corps of Sappers & Miners, which was
                            mentioned to you at Ringwood, in Consequence of a Letter from Genl Dportail.
                        The Young Gentleman havg served a long Time in the Corps with an Encouragement of a Commission, I think it very
                            proper that his Expectations Should be fulfilled, agreeable to the Ideas expressed by the Genl. I have the Honor to be.
                    